Citation Nr: 1135241	
Decision Date: 09/20/11    Archive Date: 09/23/11

DOCKET NO.  07-30 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a low back disorder to include as secondary to service-connected left foot disorder diagnosed as plantar fasciitis/tarsal tunnel syndrome.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1990 to July 1998.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The Board notes that the above issue was remanded by the Board in June 2010 for further evidentiary development.  As will be further explained below, this development having been achieved, the issue is now ready for appellate review.


FINDING OF FACT

The competent and credible evidence fails to demonstrate that the Veteran has a low back disorder that is related to his active duty service or that is due to any service-connected disorder.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated in active service, may not be presumed to have been so incurred or aggravated, and is not proximately due to or aggravated by a service-connected disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of (1) the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, and (3) which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159 (2010); see also 73 Fed. Reg. 23,353-6 (April 30, 2008) (codified at 38 C.F.R. § 3.159 (May 30, 2008)).  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).  

After careful review of the claims file, the Board finds that the letters dated in February 2006 and March 2006 fully satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1) (2010); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In this regard, these letters advised the Veteran what information and evidence was needed to substantiate the claim decided herein.  These letters also requested that the Veteran provide enough information for the RO to request records from any sources of information and evidence identified by the Veteran, as well as what information and evidence would be obtained by VA, namely, records like medical records, employment records, and records from other Federal agencies.  

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006), which held that the VCAA notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  The Board notes that this notice was initially provided in the March 2006 letter.   

The Board observes that both the February 2006 and March 2006 letters were sent to the Veteran prior to the April 2006 rating decision.  The VCAA notice with respect to the elements addressed in this letter was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this regard, the notice provided in the September 2006 letter fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) (2010), and Dingess, supra.

Therefore the Board concludes that the requirements of the notice provisions of the VCAA have been met, and there is no outstanding duty to inform the Veteran that any additional information or evidence is needed.

The Board finds that VA has also fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of the Veteran's claims and providing a VA examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4)(i) (2010).  In this regard, the Veteran's service treatment records, VA treatment records, and private treatment records are associated with the claims folder.  

In June 2010, the Board remanded the case to the agency of original jurisdiction (AOJ) for additional development.  A remand by the Board confers on the appellant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that the above stated issue was previously remanded in order for the RO to attempt to obtain copies of private treatment records dating from 1999 to 2001 from Aarogon Chiropractic Clinic and VA Outpatient Clinic treatment records from Lawton outpatient clinic in Oklahoma.  The remand also instructed the AOJ to afford the Veteran a VA examination to determine if the Veteran's low back disorder was related to the 1993 automobile accident that the Veteran had during active duty service; proximately due to or related to the Veteran's service-connected left foot disorder; or aggravated by his service-connected left foot disorder.  The requested records having been obtained and requested examination having been afforded, the issue now returns to the Board for appellate review.

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Multiple VA opinions, with respect to the issue on appeal, have been obtained in March 2006, July 2008, and September 2010 VA examinations to include the June 2011 addendum.  38 C.F.R. § 3.159(c) (4).  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA opinions obtained in this case are more than adequate, as they are collectively predicated on a full reading of the private and VA medical records in the Veteran's claims file, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c) (4) (2010).

Under the circumstances of this case, "the record has been fully developed," and "it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Furthermore, as discussed above, the Board finds that there has been substantial compliance with its June 2010 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand).  See also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.

Factual Background

The Veteran contends that his current low back disorder is the result of an injury to his low back that occurred in a car accident while on active duty in 1993.  Alternatively, the Veteran contends that his low back disorder is the result of his service-connected left foot disorder diagnosed as plantar fasciitis/tarsal tunnel syndrome.   

Service treatment records indicate that the Veteran was in a motor vehicle accident in November 1993 after which he initially complained of a headache and neck pain.  In a subsequent follow-up the Veteran report low back pain.  X-rays at the time revealed a normal lumbar spine.  There are no other complaints in service regarding low back pain.  

A June 2005 VA treatment report notes that the Veteran had low back pain secondary to favoring his left foot.  A July 2005 treatment report notes that the Veteran had muscular tightness and low back pain that had been occurring for 3 to 4 years, but upon examination it was noted that the Veteran had full range of motion in his lumbar spine.  VA treatment notes dated in January 2007 and February 2007 noted that the Veteran had been dealing with low back pain for 2-3 years prior to the examination.  

The Veteran was afforded a VA examination in March 2006 in which the Veteran stated that shortly after his left foot began to hurt, he started having stiffness in his lower back which increased when bending, lifting, or during long vehicle rides.  Upon examination the Veteran exhibited 45 degrees of flexion, 20 degrees of extension, 40 degrees of left lateral flexion, and 35 degrees of right lateral flexion.  The examiner diagnosed the Veteran with chronic mild lumbar sprain and noted that the Veteran would likely have an additional limitation of motion upon repetitive use that would have major effect on function.  The Veteran showed painful motion in the low back as well as spasm, but no tenderness.  The Veteran was not using any assistive device, such as a cane.  X-rays associated with the examination revealed a normal spine.  The examiner opined that the Veteran's low back disorder was less likely as not related to his service-connected left foot condition.  The Board notes that the examiner did not address whether the Veteran's low back disorder was directly related to his active duty service or whether the Veteran's low back disorder was aggravated by his service-connected left foot disorder.  

The Veteran was afforded another VA examination in July 2008 in which the Veteran stated that he started having low back pain in 1992 but denied any injury or trauma at that time.  Later in the examination report the examiner noted that the Veteran stated he had a football injury in 1991 which worsened his back pain, but that x-rays taken at the time were negative.  The Veteran further noted being involved in a motor vehicle accident in 1993 that did not affect his back pain other than a brief worsening that resolved after a few weeks.  The Veteran noted that x-rays taken after the motor vehicle accident were negative.  The Veteran stated that his low back pain had progressively worsened since he left the military and that he had been receiving treatment for the pain since 1999.  The Veteran reported that his pain increased with prolonged walking and prolonged sitting.  The Veteran noted radiating pain into his thighs and stiffness and weakness of his lower back.  Finally the Veteran reported that his back pain caused him difficulty at work, limited his ability to play with his children, and created difficulty in performing household chores.  The Veteran was not using any assistive device such as a cane.  Upon examination it is noted that the Veteran had a normal gait, with normal spinal curvature without lordosis or kyphosis.  The Veteran exhibited forward flexion of 60 degrees with pain starting at 40 degrees; extension to 25 degrees with pain starting at 25 degrees; left and right lateral flexion to 20 degrees with pain starting at 20 degrees; and left and right lateral rotation to 25 degrees with pain starting at 20 degrees.  The Veteran was limited by an additional 5 degrees of limitation on repetitive motion.  X-rays taken in conjunction with the examination revealed a normal spine with no degenerative changes.  The Veteran was diagnosed with chronic strain of the lumbar spine.  The examiner opined that the Veteran's claimed low back disorder was less likely than not due to the result of an in-service incident.  In this regard the examiner noted that there was no medical record indicating post-service treatment for low back pain until 2007 and as such chronicity was not established.  

The Veteran was again afforded a VA examination in September 2010 at which the Veteran reported that he hurt his back and neck in the 1993 motor vehicle accident and was treated with physical therapy.  The Veteran reported constant back pain that worsened with prolonged standing, walking, or doing yard work.  Upon examination it is noted that the Veteran had a normal gait, but walked with the assistance of a cane.  The Veteran exhibited forward flexion of 40 degrees with pain starting at 40 degrees; extension limited to 10 degrees with pain starting at 10 degrees; left and right lateral flexion and rotation were limited to 15 degrees with pain beginning at 10 degrees.  The Veteran exhibited no further functional impairment secondary to pain, fatigue, weakness, or lack of endurance.  X-rays taken in conjunction with the examination were normal.  The Veteran was diagnosed with degenerative joint disease of the lumbar spine with intermittent nerve root irritation.  The examiner opined that it was less likely than not the Veteran's low back pain was related to his treatment in the service.  The examiner noted that other than the 1993 motor vehicle accident records there was no other indication that the Veteran had back pain in service and post-service VA treatment records do not note treatment for a back condition until 2007.  The examiner further noted no documented evidence for instability or abnormal gait secondary to a foot condition that could lead to degenerative changes in the lumbar spine area, and therefore it is less likely than not the Veteran's lumbar spine condition is due to the service-connected left foot disorder or aggravated by the service-connected left foot disorder.  A subsequent June 2011 review of additional records, including private chiropractic records which indicated that the Veteran was being treated for low back pain in March 2007, and a July 2010 MRI which revealed degenerative disc disease in the lumbar spine at L4-L5 with foramina disk herniation on the left, did not alter the examiner's opinion.  

Service Connection-Direct and Secondary

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2010).  As a general matter, service connection for a disability on the basis of the merits of such a claim requires (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service. Cuevas v. Principi, 3 Vet. App. 542 (1992).  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2010).  Further, where a veteran, who served for ninety days on active duty, develops arthritis to a degree of 10 percent or more within one year from separation from service, service connection may be presumed to have been incurred in or aggravated by service even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

With regard to the issue of secondary service connection, the Board notes that while this appeal was pending, VA amended 38 C.F.R. § 3.310, the regulation concerning secondary service connection, effective October 10, 2006.  The intent of the amendment is to conform to the regulation in Allen v. Brown, 7 Vet. App. 439 (1995), the Court decision that clarified the circumstances under which a Veteran may be compensated for an increase in the severity of an otherwise nonservice-connected condition caused by aggravation from a service-connected condition.  See 71 Fed. Reg. 52,744 (September 7, 2006).  In this regard, 38 C.F.R. § 3.310 was changed to note that aggravation will not be conceded unless the baseline level of severity, of the nonservice-connected disability, is established by medical evidence. The level of aggravation will be determined by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.

Prior to this amendment, secondary service connection was warranted for a disability when the evidence demonstrates that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  The amendments to this section are not liberalizing.  Therefore, because the Veteran's claim for service connection for a low back disorder, to include as secondary to service-connected left foot disorder diagnosed as plantar fasciitis/tarsal tunnel syndrome, was received in December 2005, the Board will apply the former version of the regulation.


Analysis

Initially the Board notes that the Veteran has been diagnosed with degenerative joint disease of the lumbar spine.  See September 2010 VA examination report.  As such the Board finds that the Veteran has a current disability as required by 38 C.F.R. § 3.303 (2010).

The Board notes that in addition to a current disability, the Veteran had complaints of low back pain in service associated with a motor vehicle accident, as such the Board must determine whether that injury led to a chronic disability.  The Board notes, initially, that there are inconsistencies with regard to the claimed onset of the Veteran's low back disorder.  In this regard the Board notes that the Veteran initially stated that the pain began after his left foot started hurting in 1992 while he was in service, but then the Veteran noted a football injury that caused him back pain that occurred prior to that in 1991.  The Veteran initially reported that the 1993 motor vehicle accident did not affect his back other than increased pain for a brief period, but subsequently stated that his low back had been hurting since that accident.  The Board notes that VA treatment records dated in 2005 indicated that the Veteran did complain of low back pain and stated that the pain had existed for 3-4 years, meaning that the Veteran's back pain started no earlier than 2001.  However, the Veteran later stated that he had been receiving treatment for low back pain since 1999.  Giving the Veteran the benefit of the doubt the Board recognizes that the Veteran had low back pain as early as 1991; however, pain alone without an underlying disorder is not a disability for which service connection may be granted.  Evans v. West, 12 Vet. App. 22, 31-32 (1998).  In this regard the Board notes that the record indicates that the Veteran was not diagnosed with a low back disorder until the March 2006 VA examination in which he was diagnosed with mild lumbar sprain.  

With respect to the issue of whether any current low back disorder is related to any in-service complaints of back pain, the Board notes the negative nexus opinions provided in the July 2008 and September 2010 VA examination reports.  In this regard the examiner stated that the Veteran's current low back disorder is less likely than not related to the 1993 in-service motor vehicle accident.  As a rationale the examiner notes that there is no chronicity to support the Veteran's contentions.  In this regard the examiner notes that the records do not show treatment for a low back disorder until 2007.  As noted above, there is evidence that notes that the Veteran complained of and was diagnosed with a low back disorder prior to 2007, however, given the inconsistencies associated with the claim of onset of the Veteran's chronic low back pain and a lack of contemporaneous records supporting a diagnosis of a low back disorder prior to the March 2006 diagnosis of mild lumbar sprain, the Board finds any assertions in this regard to be less credible than the negative contemporaneous records.  This absence of contemporaneous evidence constitutes negative evidence tending to disprove the claim that the Veteran had an injury in service which resulted in chronic disability or persistent symptoms thereafter.  See Forshey, supra, (noting that the definition of evidence encompasses "negative evidence" which tends to disprove the existence of an alleged fact); see also 38 C.F.R. § 3.102 (2010) (noting that reasonable doubt exists because of an approximate balance of positive and "negative" evidence).  The Board notes that symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  However, with respect to a merits review, the lack of evidence of treatment may bear on the credibility of the evidence of continuity.  As such, the Board finds that the probative evidence is against the claim based on continuity of symptomatology.  Additionally the Board notes that there is no positive nexus opinion associating the Veteran's in-service motor vehicle accident with his current low back disorder or to any symptoms purportedly experienced by him.  

The Board notes lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).The Board notes that the Veteran is competent to state that he has had back pain since service.  However, the Veteran is not competent to provide a medical nexus between any back injury suffered in service and any current back disorder.  As noted above, lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007), see also Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2007).  However, the Veteran, as a lay person, is not competent to testify that his low back disorder is the result of injury in active service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Consequently, the Veteran's statements regarding etiology do not constitute competent medical evidence on which the Board can make a service connection determination.

As such the Board notes that with no competent and credible nexus opinion associating the Veteran's in-service motor vehicle accident with his current low back disorder the Board finds that service connection on a direct basis must be denied.  

As noted above, the Veteran alternatively contends that his current low back disorder is the result of or aggravated by his service-connected left foot disability.  The Board notes the VA examiner's opinion in the September 2010 VA examination report in which the examiner stated that it is less likely than not that the Veteran's lumbar spine condition is due to or aggravated by his service-connected left foot disorder.  Specifically the examiner noted the lack of documented evidence for instability or abnormal gait secondary to his service-connected left foot condition that could lead to degenerative changes in the lumbar spine.  

The Board acknowledges the June 2005 VA treatment report that noted that the Veteran had low back pain secondary to favoring his left foot.  The Board notes that an assessment must be made of the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  

The critical question is whether a medical opinion is credible in light of all the evidence.  Indeed, "the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches." Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The credibility and weight to be attached to these opinions is within the province of the Board.  Id.  See also Owens v. Brown, 7 Vet. App. 429, 433 (1995) (holding that VA may favor the opinion of one competent medical expert over that of another when VA gives an adequate statement of reasons and bases).  In this instance, the Board notes that the statement in the June 2005 VA treatment report does not provide any rationale with regard to the association between the Veteran's left foot disorder and his complaints of low back pain and there is no indication that the examiner reviewed the claims file.  The Board acknowledges that the Court has recently held that claims file review, as it pertains to obtaining an overview of a claimant's medical history, is not a strict requirement for medical opinions, and that a medical opinion may not be discounted solely because the opining clinician did not describe review of the claims file. Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  Notwithstanding, while the Board acknowledges the June 2005 VA treatment report, after a careful review of the above medical evidence, in its role as a finder of fact, the Board finds that the September 2010 VA examiner's opinion is the most persuasive medical evidence addressing the association between the Veteran's current low back disorder and his service-connected left foot disorder.  The September 2010 VA examination report reveals that the examiner conducted a thorough examination of the Veteran and provided a full and complete rationale for her opinion.  In addition, the opinion is highly probative because it reconciles all of the medical evidence of record.  As the September 2010 VA examiner's opinion is based upon an evaluation of the Veteran and review of the claims folder, the Board finds that it is entitled to the most weight regarding the association between the Veteran's service-connected left foot disorder and his current low back disorder.

The Board notes, as previously stated, lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 F. 3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In weighing lay evidence, the Board must render a finding with regard to both competency and credibility.  See Coburn v. Nicholson, 19 Vet. App. 427, 433 (2006).  Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). In this regard, the Board notes again that the Veteran is competent to attest to pain in his low back.  While the Veteran is competent to attest to pain the Veteran is not competent to determine that a disorder is etiologically caused by another disorder.  The possibility of a causal relationship between one disability and another requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Only a medical professional can provide evidence of a diagnosis or etiology of a disease or disorder as related to another disorder.  Thus, the Veteran's statements are afforded no probative value with respect to the medical question of whether he has a low back disorder that is related to his service-connected left foot disorder diagnosed as plantar fasciitis/tarsal tunnel syndrome. 

Therefore as the more probative evidence fails to demonstrate that the Veteran's current disability is related to his service-connected left foot disorder, the Board finds that the Veteran's claim for service connection for a low back disorder as secondary to his service-connected left foot disorder must be denied.  

Under the above circumstances, the Board finds that a preponderance of the evidence does not support the Veteran's claims of service connection for a low back disorder on a direct or secondary service connection basis.  In this regard, the Board notes that while there is a current diagnosis, the probative evidence fails to indicate that the Veteran has a low back disorder that is etiologically related to his active duty service or to his service-connected left foot disorder diagnosed as plantar fasciitis/tarsal tunnel syndrome.  The Board has considered the benefit of the doubt rule; however, as a preponderance of the evidence is against this claim such rule does not apply and the claim must be denied.  38 U.S.C.A. §5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Entitlement to service connection for a low back disorder to include as secondary to service-connected left foot disorder diagnosed as plantar fasciitis/tarsal tunnel syndrome is denied.  



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


